Citation Nr: 0533330	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
intervertebral disc disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974.

This case came before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which granted an increased 
rating, to 40 percent, for the veteran's cervical spine 
disability. He appealed for an even higher rating. He 
testified at a Board hearing in March 2002 and a transcript 
of this hearing is of record.

A May 6, 2003 Board decision denied the claim for a higher 
rating for a cervical spine disability, but the Board has 
since vacated the adverse May 6, 2003 Board decision. A new 
Board decision will be entered after the RO develops 
additional evidence.  The Board remanded this case in 
February 2004 for further development and again remanded this 
case in April 2005 in order to afford the veteran another 
Board hearing.  This hearing was conducted before the 
undersigned at the RO in October 2005.  A transcript of this 
hearing is also of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Initially the Board notes that during his October 2005 
hearing the veteran reported ongoing treatment for his 
cervical spine disability at the VA Medical Center in 
Atlanta, Georgia. The claims folder contains clinical records 
documenting treatment for this disorder, as well as other 
service-connected disabilities only up to July 16, 2004. As 
VA has notice of the existence of additional pertinent VA 
records, such must be retrieved and associated with the other 
evidence already on file. 38 U.S.C.A. § 5103A(b), (c) (West 
2004); see Bell v. Derwinski, 2 Vet. App. 611(1992); see also 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

Also, The record contains a copy of January 2003 decision by 
the Social Security Administration (SSA) awarding disability 
due to various disabilities, including the veteran's cervical 
spine disorder from October 2001. However, the claims folder 
does not contain copies of the clinical records upon which 
the January 2003 SSA decision was based.  These records are 
relevant evidence in regard to the veteran's current claim, 
and such should be obtained and associated with the claims 
folder prior to further appellate consideration of the 
veteran's current claim. VA has a statutory duty to acquire 
both the SSA decision and the supporting medical records 
pertinent to a claim. Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

In view of the above, this case is REMANDED to the RO for the 
following actions:


1.	The AMC or RO should obtain copies of 
all clinical records documenting his 
treatment at the VA Medical Center in 
Atlanta, Georgia, subsequent to July 
16, 2004. All records obtained should 
be associated with the claims folder.  

2.	The RO should take the necessary steps 
to obtain copies of all medical 
records upon which the January 2003 
decision by the SSA awarding 
disability benefits from October 1, 
2001, was based.  All records obtained 
should be associated with the claims 
folder.  

3.	The RO should then readjudicate the 
veteran's current claim. If the 
benefits sought remain denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


